Case: 20-40026   Document: 00515981870     Page: 1   Date Filed: 08/17/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 17, 2021
                            No. 20-40026                         Lyle W. Cayce
                                                                      Clerk

   In the Matter of: Edward Mandel

                                                                 Debtor,

   Edward Mandel,
                                                             Appellant,

                                versus

   White Nile Software, Incorporated; Rosa R. Orenstein;
   Mastrogiovanni, Schorsch and Mersky,

                                                              Appellees,

                        consolidated with
                          _____________

                           No. 20-40340
                          _____________

   In the Matter of: Edward Mandel

                                                                 Debtor,

   Edward Mandel,

                                                             Appellant,

                                versus
Case: 20-40026     Document: 00515981870         Page: 2     Date Filed: 08/17/2021




   Steven Thrasher, individually; White Nile Software,
   Incorporated; Jason Coleman; Maddenswell, L.L.P.;
   Law Offices of Mitchell Madden,

                                                                       Appellees.


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                   USDC Nos. 4:17-CV-261 and 4:17-CV-262


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          These consolidated appeals are the latest in a number of appeals that
   this court has addressed stemming from Appellant Edward Mandel’s
   bankruptcy proceedings. Because a notice of appeal was not timely filed
   regarding the district court’s rulings in case number 4:17-cv-262, we lack
   appellate jurisdiction over assertions of error relating solely to the
   dischargeability of debts owed Appellees Steven Thrasher, White Nile
   Software Incorporated, and Jason Coleman. Otherwise, finding no reversible
   error, we AFFIRM for the reasons stated herein.
                                         I.
          The complete factual and procedural background of these appeals is
   more than adequately set forth in our four prior opinions, issued between
   August 2014 and September 2018, regarding these bankruptcy proceedings.
   See In re Mandel, No. 13-40751, 578 F. App’x 376 (Aug. 15, 2014) (Mandel I);
   No. 15-40864, 641 F. App’x 400 (Mar. 7, 2016) (Mandel II); No. 17-40059,
   720 F. App’x 186 (Feb. 15, 2018) (Mandel III); and No. 17-40392, 747 F.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                         2
Case: 20-40026      Document: 00515981870         Page: 3    Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


   App’x 955 (Sept. 7, 2018)(Mandel IV). For purposes of the instant
   consolidated appeals, the district court’s two December 19, 2019
   memorandum opinions (both entitled “Memorandum on Appeal from
   Bankruptcy Court”) in case numbers 4:17-cv-261 and 4:17-cv-262, and the
   district court’s April 24, 2020 order, in case number 4:17-cv-262, denying
   leave to appeal—together with the bankruptcy court’s September 12, 2013
   Order and March 31, 2017 Findings of Fact and Conclusions of Law—
   provide the rulings of which Mandel seeks review in this court.
          For issues raised in these appeals, the following background
   information should suffice. This matter involves several disputes between co-
   founders of the company White Nile. Mandel and Thrasher initially formed
   White Nile, in early 2005, to develop Thrasher’s internet search invention.
   White Nile then hired Coleman to be its chief creative officer. By the end of
   2005, however, the business relationship had disintegrated.
          In essence, Thrasher contended that he had developed valuable
   intellectual property and, based on Mandel's misrepresentations, assigned
   that property to White Nile.       Then, Mandel, in concert with others,
   purported to act for White Nile in order to release himself and others from
   non-disclosure agreements, so that he could misappropriate trade secrets for
   use by his new corporation, NeXplore. Mandel’s actions, Thrasher
   maintained, prevented him from realizing value from his own inventions.
   Coleman alleged that he was fraudulently induced by Mandel to enter into a
   consulting agreement with White Nile and was deprived of compensation for
   his work and his interest in the intellectual property as a co-inventor. Mandel
   denied all of Thrasher’s and Coleman’s claims, asserting among other things
   that NeXplore was formed to develop an internet search engine concept with
   an entirely different web-based inference.




                                          3
Case: 20-40026     Document: 00515981870         Page: 4     Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


          As we explained in Mandel I, Mandel was found to have
   misappropriated White Nile’s trade secrets and formed a new company,
   NeXplore. The bankruptcy court held Mandel liable for (1) theft or
   misappropriation of trade secrets; (2) breach of contract; (3) breach of
   fiduciary duty; (4) fraud and fraudulent inducement; (5) oppression of
   shareholder rights; and (6) conspiracy. It awarded $400,000 in damages to
   Coleman; $1,000,000 to Thrasher; and $300,000 to White Nile. In Mandel
   I, we affirmed the liability holdings but remanded the matter to the
   bankruptcy court to “either conduct an additional evidentiary hearing on the
   issue of damages or explain its award of damages on the basis of the evidence
   in the present record.” Following remand, we affirmed the district court’s
   judgment, in February 2018, regarding damages imposed in favor of
   Thrasher, Coleman, and White Nile. See Mandel III.
          Also pertinent here are previous rulings regarding fees owed by
   Mandel to Appellees Rosa Orenstein and Mastrogiovanni, Schorsch &
   Mersky (hereinafter, “MSM”). Orenstein was appointed by a Texas state
   court to serve as a receiver for White Nile in connection with a lawsuit
   regarding ownership of White Nile. With court approval, Orenstein retained
   MSM as counsel to assist her in her duties. As set forth in Mandel IV, three
   state court orders regarding the receivership are relevant here.
          The first state court receivership order was entered on November 1,
   2008, by consent of the parties. It established the scope of the receiver’s
   authority and the manner in which the receiver would be selected. Mandel
   agreed to pay 52.5% of the receiver’s fees and Thrasher 47.5% of the
   receiver’s fees. The order also stated that the receiver lacked authority to
   retain independent counsel without notice to the parties and court approval.
          The second state court receivership order, dated May 29, 2009,
   appointed Orenstein, a bankruptcy attorney and one of the parties’ proposed


                                         4
Case: 20-40026      Document: 00515981870         Page: 5    Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


   candidates, as the receiver. The second order restated the fee-sharing
   agreement between Mandel and Thrasher but did not include the prohibition
   on the retention of independent counsel. There also was no language in the
   second receivership order stating that it vacated or supplanted the first
   receivership order.
          Thereafter, Orenstein retained MSM to assist her in her capacity as
   receiver. Mandel and Thrasher initially agreed to Orenstein’s retention of
   counsel, but Mandel soon began to object to the continued retention of
   MSM. Over Mandel’s objection, the state court entered the third
   receivership order, in September 2009, finding MSM’s retention to be
   authorized under the receivership orders and stating the terms of Mandel’s
   and Thrasher’s payment to the receiver and MSM.
          Later, when Orenstein sent Mandel a bill for $14,000 in attorney’s
   fees related to the receivership, he failed to pay and wrote to the state court
   claiming an inability to financially comply. Orenstein moved to compel
   compliance and the state court ordered financial discovery. A hearing was
   held after Orenstein alleged that Mandel was not complying with the ordered
   financial discovery. Rather than issuing a ruling at that time, the court
   continued the hearing to allow Mandel another opportunity to voluntarily
   comply. Subsequently, Mandel initiated mandamus proceedings concerning
   the validity of the payment order; the Supreme Court of Texas ultimately
   denied relief. (Orenstein hired an attorney at Hankinson Levinger to
   represent her in those mandamus proceedings.) On January 24, 2010, the
   day that the state trial court was set to resume the hearing on the enforcement
   of the payment order, Mandel filed for bankruptcy.
          Eventually, the bankruptcy court decided that Orenstein was entitled
   to $315,553 in total fees for her work as White Nile’s receiver and that MSM
   was entitled to $155,517 in total fees for its work assisting Orenstein. The


                                          5
Case: 20-40026          Document: 00515981870         Page: 6      Date Filed: 08/17/2021




                                No. 20-40026 c/w No. 20-40340


   district court subsequently overruled each of Mandel’s objections and
   affirmed the award. On appeal in Mandel IV, we determined, in September
   2018, that the state court had authorized the retention of counsel to assist
   Orenstein in her duties as receiver, and that Orenstein’s retention of counsel
   for the mandamus proceedings were done in her capacity as the receiver. 1
          Meanwhile, after Mandel II issued on March 7, 2016, the bankruptcy
   court tried Appellees’ objections to discharge and dischargeability in August
   and September 2016. On March 31, 2017, the bankruptcy court issued its 66-
   page Findings of Fact and Conclusions of Law sustaining some, but not all,
   of Appellees’ objections to Mandel’s discharge and the dischargeability of
   the debts owed to Appellees. Thereafter, we issued Mandel III, on February
   15, 2018, affirming the compensatory damage awards owed to Thrasher,
   Coleman, and White Nile, and, on September 7, 2018, Mandel IV regarding
   the categories of fees recoverable by Orenstein and MSM. The district
   court’s memorandum opinions regarding Mandel’s appeals of the
   bankruptcy court’s March 31, 2017 Findings of Fact and Conclusions of
   Law—regarding discharge and dischargeability of debt—followed on
   December 19, 2019.
                                             II.
          In these consolidated appeals, Mandel challenges the district court’s
   December       19,    2019     rulings   (affirming    the    bankruptcy      court’s
   determinations) that he should be denied discharge of his debts both



          1
            The retention of counsel to assist in the bankruptcy case was not authorized,
   however, because Orenstein was not acting in her capacity as receiver when representing
   White Nile as a creditor in the bankruptcy. However, those attorney fees already were
   excluded from the award. Thus, at the conclusion of Mandel IV, we remanded the fee
   award, in September 2018, for recalculation solely to remove any fees attributable to
   Orenstein’s representation of White Nile as a creditor in the bankruptcy.


                                             6
Case: 20-40026      Document: 00515981870          Page: 7     Date Filed: 08/17/2021




                            No. 20-40026 c/w No. 20-40340


   generally, pursuant to 11 U.S.C. §727, and particularly, pursuant to 11 U.S.C.
   § 523, relative to the debts owed to Appellees. Mandel additionally contends
   the bankruptcy court and the district court erred in deciding that the claims
   asserted by Thrasher and White Nile were not extinguished by a 2012 state-
   court settlement of litigation between Thrasher and one of Mandel’s former
   attorneys (hereinafter, the “Thrasher/Shore litigation”).
                                         III.
          When this court reviews the decision of a district court acting as an
   appellate court, we “apply[] the same standard of review to the bankruptcy
   court’s conclusions of law and findings of fact that the district court applied.”
   In re JFK Capital Holdings, L.L.C., 880 F.3d 747, 751 (5th Cir. 2018) (quoting
   Barron & Newburger, P.C. v. Tex. Skyline, Ltd. (In re Woerner), 783 F.3d 266,
   270 (5th Cir. 2015) (en banc)). Accordingly, questions of fact are reviewed
   for clear error and conclusions of law de novo. Matter of Cowin, 864 F.3d 344,
   349 (5th Cir. 2017). Mixed questions of law and fact also are reviewed de
   novo. Id.
          An appellate court must afford great weight to the bankruptcy court’s
   factual findings because the bankruptcy court is “in a far superior position to
   gauge the [debtor’s] credibility than a court that has been provided only with
   cold transcripts.” In re Acosta, 406 F.3d 367, 373–74 (5th Cir. 2005) (quoting
   In re Martin 963 F.2d 809, 814 (5th Cir. 1992)). A factual finding is clearly
   erroneous “when, although there is evidence to support it, the reviewing
   court on the entire evidence is left with a firm and definite conviction that a
   mistake has been committed.” Matter of Missionary Baptist Found. of America
   Inc., 712 F.2d 206, 209 (5th Cir. 1983) (quoting United States v. United States
   Gypsum Co., 333 U.S. 364, 395 (1948)).




                                          7
Case: 20-40026      Document: 00515981870         Page: 8    Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


                                        IV.
          At the outset, we address the timeliness of the notice of appeal filed
   by Mandel regarding the December 19, 2019 memorandum opinion entered
   by the district court, in case number 4:17-cv-262, relative to Thrasher,
   Coleman, and White Nile. As discussed in the district court’s April 24, 2020
   order denying leave to appeal, and the parties’ briefs, Mandel timely filed a
   notice of appeal only in case number 4:17-cv-261, despite the issuance of
   separate memorandum opinions in both case numbers 4:17-cv-261 and 4:17-
   cv-262. Although much of the content of the two memorandum opinions is
   identical, substantive differences do exist, particularly regarding the
   dischargeability of debts owed solely to the claimants in the respective cases,
   i.e., Orenstein and MSM in case number 4:17-cv-261, and Thrasher,
   Coleman, and White Nile in case number 4:17-cv-262. Furthermore, a
   separate notification was provided for each matter and each memorandum
   opinion bears a different case number and caption.
          Although we understand the logic of Mandel’s position, and readily
   acknowledge that mistakes occasionally do happen in the course of busy legal
   practices, the time limits of Federal Rules of Appellate Procedure 4(a)(1) and
   4(a)(6) are jurisdictional. Bowles v. Russell, 551 U.S. 205, 208 (2007); 28
   U.S.C. § 2107. The requirements of Rule 4(a)(6) do not permit the reopening
   of the time for filing an appeal when the rule’s requirements are not met. And
   they are not here, given that notice of each opinion was provided and received
   by Mandel’s former counsel and, indeed, Mandel himself. In any event, as
   detailed herein, we find no basis for reversing any of the district court’s
   rulings.




                                         8
Case: 20-40026         Document: 00515981870             Page: 9      Date Filed: 08/17/2021




                               No. 20-40026 c/w No. 20-40340


                                               V.
              Both the bankruptcy court and the district court rejected Mandel’s
   preliminary assertion that a 2012 settlement of the Thrasher/Shore litigation
   extinguished any debts that Mandel owed to Thrasher and White Nile, such
   that a consideration of their dischargeability was unnecessary. After hearing
   argument, and considering trial testimony, documentary evidence, and the
   parties’ briefs, the bankruptcy court determined that the September 2012
   settlement did not encompass the instant claims asserted by Thrasher and
   White Nile. Despite Mandel’s considerable efforts, the record before us
   provides no basis to disregard the bankruptcy court’s logical and well-
   reasoned conclusion based, inter alia, on the language in the settlement
   agreement expressly limiting its scope to “claims, demands, or suits,
   unliquidated whether or not asserted in the above case, as of this date, arising
   from or related to the events or transactions which are the subject matter of this
   case.” 2
              To the contrary, Mandel’s assertion that the “release” language of
   the agreement should essentially be ignored is itself nonsensical, given the
   purpose and function of settlement agreements, as well as the nature of the
   attorneys’ fee-sharing dispute at issue in the Thrasher/Shore litigation
   compared to the intellectual property misappropriation and related business
   disputes giving rise to the claims allowance/discharge litigation involved



              2
              (Emphasis added.) Because this issue was addressed in the memorandum
   opinions issued by the district court in both case number 4:17-cv-261 and case number 4:17-
   cv-262, we address it herein despite its seeming relevance only to the debts asserted by
   White Nile and Thrasher. The settlement was reached in connection with Texas state
   court litigation between Thrasher (and related entities) against Michael Shore; Alfonso
   Chan; Shore, Chan and Bragalone, L.L.P.; Shore Deary, L.L.P.; Judy Shore; David Deary;
   Karen Deary; W. Ralph Canada; Jeff Bragalone; Pat Conroy; and Joe DePumpo, et al.,
   bearing Cause Nos. DC-11-14842 and DC-09-02907.


                                               9
Case: 20-40026          Document: 00515981870           Page: 10       Date Filed: 08/17/2021




                                 No. 20-40026 c/w No. 20-40340


   here. Further, as noted by the bankruptcy court, there has been no showing
   that Thrasher had the capacity or authority to individually settle/release
   claims on behalf of White Nile.
           Nor are we swayed by Mandel’s assertion that, in September 2013, the
   bankruptcy court erred in failing to (1) hold an expedited pre-trial evidentiary
   hearing regarding the scope and impact of the 2012 settlement and (2) issue
   an “indicative ruling” 3 to ensure that we were aware of the bankruptcy
   court’s assessment whilst considering the appeal of the district court’s July
   2013 judgment regarding the bankruptcy court’s September 2011 (liability
   and damages) determinations relative to the allowance of the claims asserted
   by Thrasher, Coleman, and White Nile. The bankruptcy court certainly has
   discretion over the timing and organization of its docket and Mandel offers
   no basis for a conclusion that an abuse of that discretion occurred. Finally,
   as the Findings of Fact in paragraphs 11–19 and 55–66 of the March 31, 2017
   Findings of Fact and Conclusions of Law reveal, the bankruptcy court
   certainly gave due consideration of Mandel’s assertions regarding the scope
   of the 2012 settlement prior to rendering its discharge rulings. 4
                                              VI.
           Regarding discharge of debt, the bankruptcy court concluded, and the
   district court affirmed, that Mandel should be denied discharge under 11
   U.S.C. § 727(a)(3) and § 727(a)(4). Regarding the particular debts owed to
   the Appellees, the same conclusions were reached, pursuant to 11 U.S.C.
   § 523(a)(2)(A), § 523(a)(4), and § 523(a)(6).



           3
               See Fed. R. Bankr. P. 8008.
           4
              We thus affirm the judgment of the district court without the necessity of
   engaging in the convoluted consideration of various dates and rulings that an evaluation of
   the district court’s collateral estoppel determination would require.


                                               10
Case: 20-40026         Document: 00515981870              Page: 11   Date Filed: 08/17/2021




                                 No. 20-40026 c/w No. 20-40340


                                                A.
          The exceptions to discharge set forth in subsections 727(a)(3) and
    727(a)(4)(A) apply when:
              (3) the debtor has concealed, destroyed, mutilated, falsified or
              failed to keep or preserve any recorded information, including
              books, documents, records, and papers from which the debtor’s fi-
              nancial condition or business transactions might be ascertained,
              unless such act or failure to act was justified under all of the cir-
              cumstances of the case; or

              (4)(A) the debtor knowingly and fraudulently, in or in connection
              with the case—made a false oath or account. 5

          Regarding 11 U.S.C. § 523, subsections 523(a)(2)(A), 523(a)(4), and
   523(a)(6) prevent a discharge under section 727 . . . from any debt:
          (2) for money, property, services or an extension, renewal or
          refinancing of credit, to the extent obtained by
              (A) false pretenses, a false representation, or actual fraud,
          other than a statement respecting the debtor’s or an insider’s
          financial condition; [or]
          (4) for fraud or defalcation while acting in a fiduciary capacity,
          embezzlement, or larceny; [or]
          (6) for willful or malicious injury by the debtor to another entity
          or to the property of another entity[.] 6
                                                B.
          Section 727 of Title 11 of the United States Code establishes
   exceptions to the discharge that Chapter 7 of that title otherwise grants to a


          5
              11 U.S.C. §§ 727(a)(3) and (a)(4)(A).
          6
              11 U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6).


                                                 11
Case: 20-40026     Document: 00515981870         Page: 12     Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


   debtor. Discharge of the debtor is required unless a statutory exception
   applies. See 11 U.S.C. § 727(a). The exceptions are construed strictly against
   the creditor and liberally in favor of the debtor. In re Duncan, 562 F.3d 688,
   695 (5th Cir. 2009); In re Hudson, 107 F.3d 355, 356 (5th Cir. 1997).
          Under § 727(a)(3), a plaintiff must show, by a preponderance of the
   evidence: (1) the debtor failed to maintain and preserve adequate records;
   and (2) such failure makes it impossible to ascertain his financial condition
   and material business transactions. In re Dennis, 330 F. 3d 696, 703 (5th Cir.
   2003). As explained in Duncan, 562 F.3d at 697:
                 Under this section, the creditor objecting to the debtor's
          discharge bears the initial burden of production to present
          evidence that the debtor failed to keep adequate records and
          that the failure prevented the creditor from evaluating the
          debtor’s financial condition. Dennis, 330 F.3d at 703. . . . “A
          debtor’s financial records need not contain ‘full detail,’ but
          ‘there should be written evidence’ of the debtor’s financial
          condition.” Dennis, 330 F.3d at 703 (quoting Goff v. Russell Co.
          (In re Goff), 495 F.2d 199, 201 (5th Cir.1974)); see also In re
          Juzwiak, 89 F.3d at 428 (“[C]ourts and creditors should not be
          required to speculate as to the financial history or condition of
          the debtor, nor should they be compelled to reconstruct the
          debtor’s affairs.” (citations omitted)); [Pher Partners v.
          Womble (In re Womble), 289 B.R. 836, 856 (Bankr. N.D. Tex.
          2003)] (“Creditors are entitled to written evidence of the
          debtor's financial situation and past transactions; maintenance
          of such records is a prerequisite to a discharge.”). The
          adequacy of the debtor's records is determined on a case by
          case basis, using such considerations as the “debtor’s
          occupation, financial structure, education, experience,
          sophistication and any other circumstances that should be
          considered in the interest of justice.” Womble, 289 B.R. at 856
          (internal quotation marks omitted).



                                         12
Case: 20-40026     Document: 00515981870         Page: 13     Date Filed: 08/17/2021




                           No. 20-40026 c/w No. 20-40340


                If the plaintiff satisfies this initial burden of
          production—that the debtor's failure to produce adequate
          records makes it impossible to discern his financial status—the
          debtor must prove the inadequacy is “justified under all the
          circumstances.” Dennis, 330 F.3d at 703. The bankruptcy
          court has “wide discretion” in analyzing these shifting
          burdens, and its determination is reviewed for clear error. Id.
   In preserving business and finance records, sophisticated debtors may be held
   to a higher standard. See In re Jones, 237 B.R. 297, 305 (S.D.Tex. 2005).
          Under § 727(a)(4)(A), the plaintiff in a bankruptcy proceeding must
   show that: (1) the debtor made a statement under oath; (2) the statement was
   false; (3) the debtor knew the statement was false; (4) the debtor made the
   statement with fraudulent intent; and (5) the statement related materially to
   the bankruptcy case. Matter of Beaubouef, 966 F.2d 174, 178 (5th Cir. 1992).
   “[T]he purpose of § 727(a)(4)(A) is to enforce a debtor’s duty of disclosure
   and to ensure that the debtor provides reliable information to those who have
   an interest in the administration of the estate.” In re Lindemann, 375 B.R.
   450, 469 (Bankr. N.D. Ill. 2007). A plaintiff asserting a § 727(a)(4)(A)
   discharge exception bears the burden of demonstrating an actual intent to
   hinder, delay or defraud creditors. Matter of Chastant, 873 F.2d 89, 91 (5th
   Cir. 1989). “Circumstantial evidence may be used to prove fraudulent intent,
   and the cumulative effect of false statements may, when taken together,
   evidence a reckless disregard for the truth sufficient to support a finding of
   fraudulent intent.” Duncan, 562 F.3d at 695; see also Matter of Reed, 700 F.2d
   986, 991 (5th Cir. 1983)(“Fraudulent intent of course may be established by
   circumstantial evidence, or by inferences drawn from a course of conduct.”)
          “False statements in the debtor's schedules or false statements by the
   debtor during the proceedings are sufficient to justify denial of discharge.”
   Duncan, 562 F.3d at 695 (citing Beaubouef, 966 F.2d at 178.) Further, the
   materiality of an omission is not solely based on the value of the item omitted

                                         13
Case: 20-40026     Document: 00515981870          Page: 14     Date Filed: 08/17/2021




                            No. 20-40026 c/w No. 20-40340


   or whether it was detrimental to creditors. Id. Rather, the statement need
   only “bear [ ] a relationship to the bankrupt's business transactions or estate,
   or concern[ ] the discovery of assets, business dealings, or the existence and
   disposition of his property.” Beaubouef, 966 F.2d at 178 (quoting In re Chalik,
   748 F.2d 616, 617 (11th Cir. 1984)).
          The bankruptcy court found the requirements of both 11 U.S.C.
   §§ 727(a)(3) and (a)(4) satisfied. The district court agreed, highlighting
   various deficiencies and misrepresentations outlined by the bankruptcy court
   in making its determinations. Importantly, as the district court emphasized,
   many of these determinations turned, in significant part, on the bankruptcy
   court’s credibility findings after considering extensive argument, testimony,
   and numerous exhibits in several proceedings conducted over a five-year
   period. The district court found no reason to disturb these credibility
   determinations and neither do we.
          The record more than sufficiently demonstrates Mandel’s aptitude
   and willingness to utilize various entities controlled by him to improve his
   financial position and maximize opportunities for his various business
   interests with little regard for accounting transparency. Furthermore, this
   remained true even after he sought the protections of the bankruptcy
   statutes. The bankruptcy court details numerous inaccuracies and omissions
   in the payment schedules and monthly operating reports submitted by
   Mandel. Even worse, he persisted in this practice subsequent to being
   specifically instructed, in accordance with Bankruptcy Rule 2015.3, to
   disclose information fully and accurately, under the penalty of perjury,




                                          14
Case: 20-40026      Document: 00515981870            Page: 15      Date Filed: 08/17/2021




                              No. 20-40026 c/w No. 20-40340


   regarding closely held companies in which he held a “substantial or
   controlling interest.” See Fed. R. Bankr. P. 2015.3; Official Form 426. 7
          Additionally, despite his obvious business acumen, sophistication,
   and intelligence, Mandel does not hesitate to claim innocent confusion
   and/or invoke his non-attorney status, as well as a proclaimed reliance on the
   advice of counsel (without waiving attorney-client privilege and providing
   evidentiary support for that assertion), when confronted with unfavorable
   evidence that he cannot otherwise explain away. Finally, though replete with
   numerical record citations, conclusory assertions of sufficient recordkeeping,
   and color commentary, Mandel’s numerous briefs fail to provide the detailed
   factual support and contextual explanation necessary to demonstrate clear
   error in the district court’s and bankruptcy court’s assessments of record
   evidence, as it existed at the time those determinations were made rather
   than some time thereafter. Accordingly, we likewise find no error in the
   determination that Mandel’s false statements were both material and made
   with fraudulent intent. Thus, we affirm the district court’s rulings regarding
   both § 727(a)(3) and § 727(a)(4)(A).
                                            C.
          As set forth above, 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4), and
   523(a)(6) prevent a discharge under section 727 . . . from any debt:
          (2) for money, property, services or an extension, renewal or
          refinancing of credit, to the extent obtained by




          7
          Rule 2015.3 implements section 419 of the Bankruptcy Abuse Prevention and
   Consumer Protection Act of 2005 (“BAPCPA”), Pub. L. No. 109-8, 119 Stat. 23 (April 20,
   2005).




                                            15
Case: 20-40026         Document: 00515981870              Page: 16   Date Filed: 08/17/2021




                                 No. 20-40026 c/w No. 20-40340


              (A) false pretenses, a false representation, or actual fraud,
          other than a statement respecting the debtor’s or an insider’s
          financial condition; [or]
          (4) for fraud or defalcation while acting in a fiduciary capacity,
          embezzlement, or larceny; [or]
          (6) for willful or malicious injury by the debtor to another entity
          or to the property of another entity[.] 8
          Regarding the debts owed to Orenstein and MSM, Mandel argues that
   he did not contemplate owing attorney’s fees when he initially agreed to the
   appointment of a receiver. Thus, he contends, he did not engage in fraud for
   purposes of § 523(a)(2)(A) in attempting to avoid paying those fees because
   he honestly never thought he had to pay attorney’s fees. The bankruptcy
   court obviously did not find this assertion credible and, like the district court,
   we find no basis on the record before us to reject that assessment.
          The bankruptcy court found that Mandel had entered into an agreed
   receiver order without any intent to comply with the agreement. In support
   of this conclusion, the bankruptcy court emphasized Mandel’s untruthful
   representation of indigency to the state court with regard to a $14,000
   outstanding attorney fee, and his ability and tendency to move funds around
   “at will depending on where it was needed and who he wanted to pay,
   [keeping] few, if any accurate records of his business transactions.” The
   bankruptcy court explained: “Here, the demands for payment by Orenstein
   and MSM were relatively small prior to Mandel’s bankruptcy. [But] he
   simply refused to pay them.” And, “[h]e did not tender any payments . . .
   except in the shadow of sanctions proceedings before the state court, and
   misrepresented his financial condition to Orenstein, MSM, and the state
   court.” Thus, the bankruptcy court concluded: “The preponderance of the


          8
              11 U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6).


                                                16
Case: 20-40026     Document: 00515981870          Page: 17     Date Filed: 08/17/2021




                            No. 20-40026 c/w No. 20-40340


   evidence established that Mandel entered into the agreed receiver order
   without any intent to comply with its requirements.” Thus, finding
   Orenstein’s and MSM’s claims arose from actual fraud, the bankruptcy court
   concluded that Mandel should be denied discharge, pursuant to 11 U.S.C.
   § 523(a)(2)(A), regarding these debts. The district court agreed.
          Although the original receivership order did not authorize retention
   of counsel, it provided notice of that eventual possibility by stating that the
   receiver was without authority to retain independent counsel “without
   notice to the parties and court approval.” See Mandel IV, 747 F. App’x at 957.
   Indeed, in Mandel IV we noted that “Mandel and Thrasher initially agreed to
   Orenstein’s retention of counsel, but soon began to object[.]” Id. On this
   record, we find no clear error in the bankruptcy court’s determinations of
   Mandel’s intent.
          Lastly, it is unnecessary for us address the dischargeability, under 11
   U.S.C. § 523(a), of debts owed to Thrasher, White Nile, and Coleman, given
   the absence of a timely filed notice of appeal of the district court’s rulings in
   case number 4:17-cv-262. Lengthy discussion of the issue is unwarranted, in
   any event, considering our claims allowance determinations (relative to
   misappropriation, fraud, theft, and breach of fiduciary duty) in Mandel I and
   III.   Given those determinations, the requirements of 11 U.S.C. §§
   523(a)(2)(A), 523(a)(4), and 523(a)(6) are satisfied.
                                         VII.
          Regarding appeal number 20-40026, the district court is
   AFFIRMED. Regarding appeal number 20-40340, the appeal is
   DISMISSED for lack of jurisdiction.




                                          17